DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites, “a shape associated with a specific type of drink.”  The scope of this claim is unclear because it does not clearly define a shape or type of drink and thus would read on any shape for any drink.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 11-14 and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Suprina (US 20170071378). 
Regarding claim 1, Suprina teaches a drinking vessel comprising a drinking vessel body having a base end (see figure 1A, 4A, item 114; paragraph 38, “base end 112”), and a drinking end (see figure 1B, item 120) including an open orifice through which a user of the drinking vessel can drink contents of the drinking vessel.  
As shown in figure 4A, Suprina teaches that the base end 112, includes a base element (114) which is threaded (Figure 4A, item 404, 402; paragraph 56) and therefore is seen to be configured to attach a bottom ring.  
Regarding claim 2, as figure 4A, item 402 is a screw portion, Suprina is seen to be configured to attach the bottom ring via screw-on attachment.
Regarding claim 4, as shown in figure 4A and 4C, Suprina is seen to teach that the base element 114 includes a cropped overhang that can be construed as being configured to accommodate the bottom ring “when” the bottom ring is attached to the base element.  That is, Figure 4A of Suprina discloses a threaded portion with an overhang there above which is clearly configured to have any other element attached thereto, especially as the claim does not positively recite the presence of a bottom ring.
Regarding claim 11, Suprina discloses that the drinking vessel body is a two-piece drinking vessel body having a first portion including the base end (see figure 1A, 1B, item 106, 114) and a second portion including the open orifice (see figure 1A, 1B, item 116, 120).
Regarding claim 12, Suprina teaches that the first portion includes an attachment element at an attachment end oppositely disposed to the base end (see figure 1A, 1B, item 104; Figure 3A, 3B).  Suprina further discloses that the second portion includes an attachment region oppositely disposed to the drinking end (see figure 3A, 3B, item 304), the attachment region is configured to fixably attach to the attachment element at the attachment end of the first portion to form the drinking vessel (see figure 1B, 3A, 3B).
Regarding claim 13, Suprina discloses that the open orifice at the drinking end of the second portion (see figure 1A, item 120) is configured to fixably attach to the base element at the base end of the first portion when the first and second portions are in a pod configuration (see figure 1A, figure 4A, item 402, 404; paragraph 56).
Regarding claim 14, by threading the base element to the open orifice as shown in figure 4A, Suprina is seen to disclose “one seal” between the open orifice and the base element.
Regarding claim 17, since the drinking end can be threaded (see figure 4A, item 402, 404) it is seen that the drinking end is “configured to” attach a top ring.  That is, the claim does not positively recite a top ring being present and does not specify a particular structure to the top ring.  Since Suprina teaches an attachment mechanism such as screw threads, the drinking end is configured to attach a top ring. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3, 14, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suprina (US 20170071378). 
Regarding claim 3, Suprina teaches that the second portion (116) can be fixably attached to the first portion 114) via a press-fit (paragraph 56 - “pressure-fit”).  Therefore, Suprina is seen to suggest that the portion 402 as shown in figure 4A can also be a press fit engagement and would be construed as being configured to attach the bottom ring via press-on attachment. 
Regarding claim 14, Suprina teaches at figure 7, item 704 that there is a seal a the open orifice of the drinking end.   At paragraph 62, Suprina further teaches that the second pod portion 116 can be pre-sealed for providing a pre-filled second portion.  Suprina also teaches at figure 4A that the first and second portions can be threaded together.  Therefore, Suprina suggests providing a seal between the open orifice and the base element in the pod configuration for providing a pre-sealed beverage within the second portion where such a seal would have been obvious to one having ordinary skill in the art for keeping the pre-filled contents in a fresh state and free from contaminants prior to use.
Regarding claim 15, Suprina teaches at figure 1B that the drinking vessel has a food including the base end, with a bowl (116) including the open orifice and a stem (106) between the foot and the bowl.  If it could have been construed that figure 1B was not “a stemware drinking vessel” then it is noted that Suprina teaches forming a stemware drinking vessel having a foot (figure 10, item 916), a stem (see figure 10, above item 916), and a bowl (Figure 10, item 918) in which the first pod portion forms the foot and stem of the stemware drinking vessel and the second pod portion forms the bowl of the stemware drinking vessel.  Modification of the figure 1B embodiment to have the shape of that taught in figure 10 would thus have been an obvious matter of engineering and/or design, for the purpose of providing a desired aesthetic to the drinking vessel.
Regarding claim 16, Suprina teaches that the bowl of the second pod portion is configured to have a shape associated with a specific type of drink (see figures 5A-5H; paragraph 60).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suprina (US 20170071378) in view of Rajendran (US 20190337675). 
Claim 18 differs from Suprina as applied above to claim 17 in specifically reciting, “further comprising the top ring attached to the drinking end.”
However, Suprina already teaches that a top portion of the second pod portion can be a threaded portion (see figure 4A; paragraph 56).  
Rajendran teaches at figure 5, that there can be a top ring (item 52, 54) that is threaded to threads of a drink container, for the purpose of facilitating the beverage to be drank through the ring (see paragraph 21-22).  Rajendran teaches that the insulating materials serve keep cool beverages cool and hot beverages hot (paragraph 19).  To thus modify Suprina and to provide a top ring as taught by Rajendran would thus have been obvious to one having ordinary skill in the art for facilitating drinking of the beverage through the container while also using the top ring for keeping the desired temperature to the beverage. 
Regarding claim 19, Suprina teaches that the drinking end is threaded on an inner surface, as shown in figure 4A, item 402, 404.  In view of Rajendran, the combination teaches the top ring is threaded on an outer surface (see paragraph 21-22 of Rajendran; figure 5, item 54).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suprina (US 20170071378) in view of Newton (US 20210127871) and Richards (GB 463450).
Claim 18 differs from Suprina in specifically reciting, “the top ring attached to the drinking end.”
However, Suprina already teaches that a top portion of the second pod portion can be a press-fit portion (see figure 4A; paragraph 56). 
Newton teaches a rim attachment for sanitary purposes, where the ring can snap onto the rim (see the abstract). Richards also teaches rings applied to a rim of a drinking container, which can be press-fit thereon (see page 2, lines 15-26).  
To thus modify Suprina and to provide a top ring that can attach to a top drinking end of the second pod portion when in the stemware configuration would thus have been obvious to one having ordinary skill in the art, for the purpose of ensuring that the rim of the drinking end was sanitary.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 18 above (both rejections), and in further view of Zeidan (US 20170360226) and Tai (US 20120204397).
Claim 20 differs in specifically reciting that the top ring includes an embellishment.
However, Zeidan teaches attachments for the rim of a drink container (see figure 4, item 28) where the attachment can have indicia or color thereon (see paragraph 25 and 26).  Tai further teaches attachments to the rim of a drink container (see figure 8A, item 801, for example, “drinking assistant”), which can be embossed (paragraph 5) as a mechanism for providing personal identification of the attachment associated with the drink container (see paragraph 5 - “the identification system comprises a symbol, text…the identification system is embossed or craved on the drinking assistant”).  As the combination applied to claim 18 already teaches a top ring attached to the drinking end, to thus modify the combination and to provide some form of indicia or color would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, for the purpose of providing some added form of aesthetics to the container and top ring.

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable Suprina (US 20170071378) in view of Happe (US 2689469).
Regarding claim 5, Suprina teaches a base element having an outer surface that is threaded, as shown in figure 4A, item 402.  
Claim 5 differs from Suprina in reciting, “further comprising the bottom ring attached to the base element.” 
However, Happe teaches providing a bottom ring (see figure 7, item 110) which can be attached to a cropped overhang of a bottom of a container for holding beverages (see figure 7, item 111; column 2, lines 32-41) for the purpose of providing added stability to the container when placed on various surfaces (see column 1, lines 1-3, 19-27) and which can also serve as a coaster (see column 1, lines 28-30).
As Suprina teaches a drink container, and where in a drinking configuration the base can take various forms (figure 1B, figure 10), to thus modify Suprina and to provide a bottom ring that can be attached to the cropped overhang of Suprina’s base element would have been obvious to one having ordinary skill in the art, for the purpose of providing additional stability when placing the container on various surfaces.
Regarding claim 6, Suprina teaches that the base element is threaded on an outer surface (figure 4A, item 402).  Happe teaches that the bottom ring can have internally positioned threads that engage with outer threads of the base of the drinking vessel (see figure 7; column 2, lines 32-41 - “threaded connection”).
Regarding claim 7, the combination of Suprina and Happe is seen to suggest that the threads on the outer surface of the base element would have been hidden by the bottom ring.
Regarding claim 8, Suprina teaches that the vessel can be made from metal (paragraph 7).  Happe further teaches that the stability ring can also be made from metal (see column 1, lines 50-55; column 2, lines 28-31).
Regarding claim 9, in view of Happe as discussed above with respect to claim 5, the combination teaches that the bottom ring adds stability to the drinking vessel.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 5 above, which relies on Suprina as the primary reference, and in further view of Lerner (US 2905351).
Claim 10 differs from the combination applied to claim 5 in specifically reciting that the bottom ring includes an embellishment.
Regarding claim 5, Lerner discloses a bottom ring (see figure 1, 3, item 4,10,11) that can be attached to a cropped overhang of a base element (see figure 2, item 12) of a container that can be used for holding drinks (see column 1, lines 21 - “drinking glasses”) and where the bottom ring can be snapped onto the cropped overhang (see column 1, lines 30-35), for the purpose of being able to distinguish one’s container (see column 1, lines 21-25) and where the bottom ring can also provide added stability (column 1, lines 47-51) and where that the ring can be of different colors or decorated (see column 1, lines 21-22) and which thus reads on the bottom ring including an embellishment.  
To thus modify the combination and provide the bottom ring with an embellishment would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design for providing added aesthetics to the stabilizing ring.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-13, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9504341 in view of Happe (US 2689469) and Lerner (US 2905351).
Regarding claim 1, patented claim 4 teaches a drinking vessel having a base end (“first pod portion to form a base”) and a drinking end including an open orifice (“second pod portion having an open orifice at a drinking end”) through which a user of the drinking vessel can drink contents of the drinking vessel.  
The patented claim teaches that the second pod portion is fixable to the first pod portion, but claim 1 differs in specifically reciting that, “the base end including a base element configured to attach a bottom ring.”
However, Happe teaches providing a bottom ring (see figure 7, item 110) which can be attached to a cropped overhang of a bottom of a container for holding beverages (see figure 7, item 111; column 2, lines 32-41) for the purpose of providing added stability to the container when placed on various surfaces (see column 1, lines 1-3, 19-27) and which can also serve as a coaster (see column 1, lines 28-30) and where the bottom ring can have internally positioned threads that engage with outer threads of the base of the drinking vessel (see figure 7; column 2, lines 32-41 - “threaded connection”).  Additionally, Lerner teaches a bottom ring (see figure 1, 3, item 4,10,11) that can be attached to a cropped overhang of a base element (see figure 2, item 12) of a container that can be used for holding drinks (see column 1, lines 21 - “drinking glasses”) and where the bottom ring can be snapped onto the cropped overhang (see column 1, lines 30-35), for the purpose of being able to distinguish one’s container (see column 1, lines 21-25) and where the bottom ring can also provide added stability (column 1, lines 47-51).  
The patented claim is also directed to a drinking vessel and where the first pod portion serves as the foot of the drinking vessel.  Therefore, to modify the patented claim and to provide the base end of the drinking vessel with a base element that is configured to attach a bottom ring would have been obvious to one having ordinary skill in the art, as taught by Happe and Lerner for the purpose of providing additional stability when placing the container on various surfaces as well as for being able to distinguish one’s container.
Regarding claims 2 and 3, in view of Happe (see figure 7; column 2, lines 32-41 - “threaded connection”) the combination teaches the base element is configured to attach the bottom ring via a screw-on attachment; and in view of Lerner (see column 1, lines 30-35 - “snapping the bases”) the combination teaches the base element is configured to attach the bottom ring via a press-on attachment, as discussed above with respect to claim 1.
Regarding claim 4, in view of Happe (see figure 7) the combination teaches a cropped overhang that accommodates the bottom ring.   Similarly, Lerner teaches a cropped overhang for affixing the bottom ring (as shown in figure 2).  The combination teaches that the overhang has been advantageous for being able to thread or snap the stability ring to the base of the drinking vessel and to thus include a cropped overhang to the patented drinking container would have been obvious to one having ordinary skill in the art, for this same purpose.
Regarding claim 5, in view of Happe and Lerner, the combination teaches the bottom ring attached to the base element.
Regarding claim 6, in view of Happe, the combination teaches internal threads to the bottom ring (see figure 7, item 110B) and outer threads to the base element (see figure 7, item 111B).
Regarding claim 7, in view of Happe, the combination teaches that the bottom ring would have hidden the base element threads (see Happe, figure 1, 7).
Regarding claim 8, Happe further teaches that the stability ring can also be made from metal (see column 1, lines 50-55; column 2, lines 28-31).
Regarding claim 9, in view of Happe and Lerner, the combination teaches the bottom ring adds stability to the drinking vessel.
Regarding claim 10, in view of Lerner, the combination where that the ring can be of different colors or decorated (see Lerner column 1, lines 21-22) and which thus reads on the bottom ring including an embellishment.  
To thus modify the combination and provide the bottom ring with an embellishment would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design for providing added aesthetics to the stabilizing ring.
Regarding claim 11, the patented claim teaches a two piece drinking vessel having a first portion including the base (see patented claim 1, “a first pod portion”) and a second portion including the open orifice (see patented claim 1, “a second pod having an open orifice at a drinking end”).
Regarding claim 12,  the patented claim teaches a first portion that includes an attachment element (“mouth end”) at an attachment end oppositely disposed to the base (“fixably engage a mouth end of the second container” -  where the second container is attached to and thus considered part of the first pod portion) and that the second portion includes an attachment region opposite the drinking end (“an attachment region”) and which is configured to fixably attach the attachment element of the first portion to form the drinking vessel (“attachment region configured to fixably engage to a mouth end of the second container to form a stemware drinking vessel.”
Regarding claim 13, patented claim 4 teaches the first and second pod portions form a pod when attached to one another and therefore suggests a pod configuration where the open orifice at the drinking end of the second portion is configured to fixably attach to the base element at the base end of the first portion when in a pod configuration.
Regarding claim 15, patented claim 4 teaches that the drinking vessel is a stemware drinking vessel having a foot including the base end, a bowl including the open orifice and a stem between the foot and the bowl (see patented claim 1).
Regarding claim 16, it is seen that the patented claims teachings of providing a stemware drinking vessel is seen to encompass the bowl being configured to have a shape associated with a specific type of drink.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9504341 as applied to claim 13 above, and in further view of Rajendran (US 20190337675).
Claim 14 differs from the combination in specifically reciting, “at least one seal disposed between the open orifice and the base element in the pod configuration.”
However, Rajendran teaches a pod configuration (see figure 5) where there is a seal between the open orifice of the container, shown near figure 5, item 38 and the base element (figure 5, item 42) via threads (68)(see paragraph 22).  Rajendran’s item 42 can be construed as equivalent to the patented claims “base” for the first pod portion.  As Rajendran is also directed to containers that can be drinking vessels and where there can be a pod configuration, to thus modify the combination and to provide at least one seal between the open orifice and the base element in the pod configuration would have been obvious to one having ordinary skill in the art, for the purpose of sealing contents within the drinking vessel when in the pod configuration.

Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9504341 as applied to claim 1 above, and in further view of Rajendran (US 20190337675). 
Claim 17 differs from the combination in specifically reciting, “the drinking end is configured to attach a top ring.”
Rajendran teaches at figure 5, that there can be a top ring (item 52, 54) that is threaded to threads of a drink container, for the purpose of facilitating the beverage to be drank through the ring (see paragraph 21-22).  Rajendran teaches that the insulating materials serve keep cool beverages cool and hot beverages hot (paragraph 19).  To thus modify the combination and to provide a top ring as taught by Rajendran would thus have been obvious to one having ordinary skill in the art for facilitating drinking of the beverage through the container while also using the top ring for keeping the desired temperature to the beverage. 
Regarding claims 18-19, in view of Rajendran, the combination teaches the top ring is attached via screw- on attachment (see paragraph 21-22 of Rajendran).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9504341 as applied to claim 18 above, and in further view of Zeidan (US 20170360226) and Tai (US 20120204397).
Claim 20 differs in specifically reciting that the top ring includes an embellishment.
However, Zeidan teaches attachments for the rim of a drink container (see figure 4, item 28) where the attachment can have indicia or color thereon (see paragraph 25 and 26).  Tai further teaches attachments to the rim of a drink container (see figure 8A, item 801, for example, “drinking assistant”), which can be embossed (paragraph 5) as a mechanism for providing personal identification of the attachment associated with the drink container (see paragraph 5 - “the identification system comprises a symbol, text…the identification system is embossed or craved on the drinking assistant”).  
As the combination applied to claim 18 already teaches a top ring attached to the drinking end, to thus modify the combination and to provide some form  indicia or color would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, for the purpose of providing some added form of aesthetics to the container and top ring.

Claims 1-13, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10455958 in view of Happe (US 2689469) and Lerner (US 2905351).
Regarding claim 1, patented claim 2 teaches a drinking vessel having a base end (“first pod portion to form a base”) and a drinking end including an open orifice (“second pod portion having an open orifice at a drinking end”) through which a user of the drinking vessel can drink contents of the drinking vessel.  
The patented claim teaches that the second pod portion is fixable to the first pod portion, but claim 1 differs in specifically reciting that, “the base end including a base element configured to attach a bottom ring.”
However, Happe teaches providing a bottom ring (see figure 7, item 110) which can be attached to a cropped overhang of a bottom of a container for holding beverages (see figure 7, item 111; column 2, lines 32-41) for the purpose of providing added stability to the container when placed on various surfaces (see column 1, lines 1-3, 19-27) and which can also serve as a coaster (see column 1, lines 28-30) and where the bottom ring can have internally positioned threads that engage with outer threads of the base of the drinking vessel (see figure 7; column 2, lines 32-41 - “threaded connection”).  Additionally, Lerner teaches a bottom ring (see figure 1, 3, item 4,10,11) that can be attached to a cropped overhang of a base element (see figure 2, item 12) of a container that can be used for holding drinks (see column 1, lines 21 - “drinking glasses”) and where the bottom ring can be snapped onto the cropped overhang (see column 1, lines 30-35), for the purpose of being able to distinguish one’s container (see column 1, lines 21-25) and where the bottom ring can also provide added stability (column 1, lines 47-51).  
The patented claim is also directed to a drinking vessel and where the first pod portion serves as the foot of the drinking vessel.  Therefore, to modify the patented claim and to provide the base end of the drinking vessel with a base element that is configured to attach a bottom ring would have been obvious to one having ordinary skill in the art, as taught by Happe and Lerner for the purpose of providing additional stability when placing the container on various surfaces as well as for being able to distinguish one’s container.
Regarding claims 2 and 3, in view of Happe (see figure 7; column 2, lines 32-41 - “threaded connection”) the combination teaches the base element is configured to attach the bottom ring via a screw-on attachment; and in view of Lerner (see column 1, lines 30-35 - “snapping the bases”) the combination teaches the base element is configured to attach the bottom ring via a press-on attachment, as discussed above with respect to claim 1.
Regarding claim 4, in view of Happe (see figure 7) the combination teaches a cropped overhang that accommodates the bottom ring.   Similarly, Lerner teaches a cropped overhang for affixing the bottom ring (as shown in figure 2).  The combination teaches that the overhang has been advantageous for being able to thread or snap the stability ring to the base of the drinking vessel and to thus include a cropped overhang to the patented drinking container would have been obvious to one having ordinary skill in the art, for this same purpose.
Regarding claim 5, in view of Happe and Lerner, the combination teaches the bottom ring attached to the base element.
Regarding claim 6, in view of Happe, the combination teaches internal threads to the bottom ring (see figure 7, item 110B) and outer threads to the base element (see figure 7, item 111B).
Regarding claim 7, in view of Happe, the combination teaches that the bottom ring would have hidden the base element threads (see Happe, figure 1, 7).
Regarding claim 8, Happe further teaches that the stability ring can also be made from metal (see column 1, lines 50-55; column 2, lines 28-31).
Regarding claim 9, in view of Happe and Lerner, the combination teaches the bottom ring adds stability to the drinking vessel.
Regarding claim 10, in view of Lerner, the combination where that the ring can be of different colors or decorated (see Lerner column 1, lines 21-22) and which thus reads on the bottom ring including an embellishment.  
To thus modify the combination and provide the bottom ring with an embellishment would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design for providing added aesthetics to the stabilizing ring.
Regarding claim 11, the patented claim teaches a two piece drinking vessel having a first portion including the base (see patented claim 1, “a first pod portion”) and a second portion including the open orifice (see patented claim 1, “a second pod having an open orifice at a drinking end”).
Regarding claim 12,  the patented claim teaches a first portion that includes an attachment element (“sealing cap”) at an attachment end oppositely disposed to the base (where the second container is attached to and thus considered part of the first pod portion) and that the second portion includes an attachment region opposite the drinking end (“an attachment region”) and which is configured to fixably attach the attachment element of the first portion to form the drinking vessel (“attachment region configured to fixably engage to a sealing cap at a mouth end of the second container to form a stemware drinking vessel”).
Regarding claim 13, patented claim 2 teaches the first and second pod portions form a pod when attached to one another and therefore suggests a pod configuration where the open orifice at the drinking end of the second portion is configured to fixably attach to the base element at the base end of the first portion when in a pod configuration.
Regarding claim 15, patented claim 2 teaches that the drinking vessel is a stemware drinking vessel having a foot including the base end, a bowl including the open orifice and a stem between the foot and the bowl (see patented claim 1).
Regarding claim 16, it is seen that the patented claims teachings of providing a stemware drinking vessel is seen to encompass the bowl being configured to have a shape associated with a specific type of drink.


Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10455958 as applied to claim 13 above, and in further view of Rajendran (US 20190337675).
Claim 14 differs from the combination in specifically reciting, “at least one seal disposed between the open orifice and the base element in the pod configuration.”
However, Rajendran teaches a pod configuration (see figure 5) where there is a seal between the open orifice of the container, shown near figure 5, item 38 and the base element (figure 5, item 42) via threads (68)(see paragraph 22).  Rajendran’s item 42 can be construed as equivalent to the patented claims “base” for the first pod portion.  As Rajendran is also directed to containers that can be drinking vessels and where there can be a pod configuration, to thus modify the combination and to provide at least one seal between the open orifice and the base element in the pod configuration would have been obvious to one having ordinary skill in the art, for the purpose of sealing contents within the drinking vessel when in the pod configuration.

Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10455958 as applied to claim 1 above, and in further view of Rajendran (US 20190337675). 
Claim 17 differs from the combination in specifically reciting, “the drinking end is configured to attach a top ring.”
Rajendran teaches at figure 5, that there can be a top ring (item 52, 54) that is threaded to threads of a drink container, for the purpose of facilitating the beverage to be drank through the ring (see paragraph 21-22).  Rajendran teaches that the insulating materials serve keep cool beverages cool and hot beverages hot (paragraph 19).  To thus modify the combination and to provide a top ring as taught by Rajendran would thus have been obvious to one having ordinary skill in the art for facilitating drinking of the beverage through the container while also using the top ring for keeping the desired temperature to the beverage. 
Regarding claims 18-19, in view of Rajendran, the combination teaches the top ring is attached via screw- on attachment (see paragraph 21-22 of Rajendran).


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10455958 in view of Lerner (US 2905351) as applied to claim 18 above, and in further view of Zeidan (US 20170360226) and Tai (US 20120204397).
Claim 20 differs in specifically reciting that the top ring includes an embellishment.
However, Zeidan teaches attachments for the rim of a drink container (see figure 4, item 28) where the attachment can have indicia or color thereon (see paragraph 25 and 26).  Tai further teaches attachments to the rim of a drink container (see figure 8A, item 801, for example, “drinking assistant”), which can be embossed (paragraph 5) as a mechanism for providing personal identification of the attachment associated with the drink container (see paragraph 5 - “the identification system comprises a symbol, text…the identification system is embossed or craved on the drinking assistant”).  
As the combination applied to claim 18 already teaches a top ring attached to the drinking end, to thus modify the combination and to provide some form  indicia or color would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, for the purpose of providing some added form of aesthetics to the container and top ring.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 of U.S. Patent No. 11109699 in view of Happe (US 2689469) and Lerner (US 2905351).
Regarding claim 1, patented claim 12 teaches a drinking vessel having a base end (“first pod portion having a base element at a base end”) and a drinking end including an open orifice (“second pod portion having an open orifice at a drinking end”) through which a user of the drinking vessel can drink contents of the drinking vessel.  
The patented claim teaches that the second pod portion is fixable to the first pod portion, but claim 1 differs in specifically reciting that, “the base end including a base element configured to attach a bottom ring.”
However, Happe teaches providing a bottom ring (see figure 7, item 110) which can be attached to a cropped overhang of a bottom of a container for holding beverages (see figure 7, item 111; column 2, lines 32-41) for the purpose of providing added stability to the container when placed on various surfaces (see column 1, lines 1-3, 19-27) and which can also serve as a coaster (see column 1, lines 28-30) and where the bottom ring can have internally positioned threads that engage with outer threads of the base of the drinking vessel (see figure 7; column 2, lines 32-41 - “threaded connection”).  Additionally, Lerner teaches a bottom ring (see figure 1, 3, item 4,10,11) that can be attached to a cropped overhang of a base element (see figure 2, item 12) of a container that can be used for holding drinks (see column 1, lines 21 - “drinking glasses”) and where the bottom ring can be snapped onto the cropped overhang (see column 1, lines 30-35), for the purpose of being able to distinguish one’s container (see column 1, lines 21-25) and where the bottom ring can also provide added stability (column 1, lines 47-51).  
The patented claim is also directed to a drinking vessel and where the first pod portion serves as the foot of the drinking vessel.  Therefore, to modify the patented claim and to provide the base end of the drinking vessel with a base element that is configured to attach a bottom ring would have been obvious to one having ordinary skill in the art, as taught by Happe and Lerner for the purpose of providing additional stability when placing the container on various surfaces as well as for being able to distinguish one’s container.
Regarding claims 2 and 3, in view of Happe (see figure 7; column 2, lines 32-41 - “threaded connection”) the combination teaches the base element is configured to attach the bottom ring via a screw-on attachment; and in view of Lerner (see column 1, lines 30-35 - “snapping the bases”) the combination teaches the base element is configured to attach the bottom ring via a press-on attachment, as discussed above with respect to claim 1.
Regarding claim 4, in view of Happe (see figure 7) the combination teaches a cropped overhang that accommodates the bottom ring.   Similarly, Lerner teaches a cropped overhang for affixing the bottom ring (as shown in figure 2).  The combination teaches that the overhang has been advantageous for being able to thread or snap the stability ring to the base of the drinking vessel and to thus include a cropped overhang to the patented drinking container would have been obvious to one having ordinary skill in the art, for this same purpose.
Regarding claim 5, in view of Happe and Lerner, the combination teaches the bottom ring attached to the base element.
Regarding claim 6, in view of Happe, the combination teaches internal threads to the bottom ring (see figure 7, item 110B) and outer threads to the base element (see figure 7, item 111B).
Regarding claim 7, in view of Happe, the combination teaches that the bottom ring would have hidden the base element threads (see Happe, figure 1, 7).
Regarding claim 8, Happe further teaches that the stability ring can also be made from metal (see column 1, lines 50-55; column 2, lines 28-31).
Regarding claim 9, in view of Happe and Lerner, the combination teaches the bottom ring adds stability to the drinking vessel.
Regarding claim 10, in view of Lerner, the combination where that the ring can be of different colors or decorated (see Lerner column 1, lines 21-22) and which thus reads on the bottom ring including an embellishment.  
To thus modify the combination and provide the bottom ring with an embellishment would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design for providing added aesthetics to the stabilizing ring.
Regarding claim 11, the patented claim teaches a two piece drinking vessel having a first portion including the base (see patented claim 1, “a first pod portion”) and a second portion including the open orifice (see patented claim 1, “a second pod having an open orifice at a drinking end”).
Regarding claim 12, the patented claim teaches a first portion that includes an attachment element (“attachment element at an attachment end”) at an attachment end oppositely disposed to the base and that the second portion includes an attachment region opposite the drinking end (“an attachment region”) and which is configured to fixably attach the attachment element of the first portion to form the drinking vessel (“attachment region configured to fixably attach to the attachment element at the attachment end of the stem element of the first pod portion”).
Regarding claim 13, patented claim 12 teaches the first and second pod portions form a pod when attached to one another and therefore suggests a pod configuration where the open orifice at the drinking end of the second portion is configured to fixably attach to the base element at the base end of the first portion when in a pod configuration.
Regarding claim 14, patented claim 12 teaches that in a pod configuration there is at least one seal between the first and second pod portions and therefore suggests a seal between the open orifice and the base element.
Regarding claim 15, patented claim 2 teaches that the drinking vessel is a stemware drinking vessel having a foot including the base end, a bowl including the open orifice and a stem between the foot and the bowl (see patented claim 1).
Regarding claim 16, it is seen that the patented claims teachings of providing a stemware drinking vessel is seen to encompass the bowl being configured to have a shape associated with a specific type of drink.

Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11109699 in view of Lerner (US 2905351) as applied to claim 1 above, and in further view of Rajendran (US 20190337675). 
Claim 17 differs from the combination in specifically reciting, “the drinking end is configured to attach a top ring.”
Rajendran teaches at figure 5, that there can be a top ring (item 52, 54) that is threaded to threads of a drink container, for the purpose of facilitating the beverage to be drank through the ring (see paragraph 21-22).  Rajendran teaches that the insulating materials serve keep cool beverages cool and hot beverages hot (paragraph 19).  To thus modify the combination and to provide a top ring as taught by Rajendran would thus have been obvious to one having ordinary skill in the art for facilitating drinking of the beverage through the container while also using the top ring for keeping the desired temperature to the beverage. 
Regarding claims 18-19, in view of Rajendran, the combination teaches the top ring is attached via screw- on attachment (see paragraph 21-22 of Rajendran).


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11109699 in view of Lerner (US 2905351) as applied to claim 18 above, and in further view of Zeidan (US 20170360226) and Tai (US 20120204397).
Claim 20 differs in specifically reciting that the top ring includes an embellishment.
However, Zeidan teaches attachments for the rim of a drink container (see figure 4, item 28) where the attachment can have indicia or color thereon (see paragraph 25 and 26).  Tai further teaches attachments to the rim of a drink container (see figure 8A, item 801, for example, “drinking assistant”), which can be embossed (paragraph 5) as a mechanism for providing personal identification of the attachment associated with the drink container (see paragraph 5 - “the identification system comprises a symbol, text…the identification system is embossed or craved on the drinking assistant”).  
As the combination applied to claim 18 already teaches a top ring attached to the drinking end, to thus modify the combination and to provide some form  indicia or color would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, for the purpose of providing some added form of aesthetics to the container and top ring.

Claims 1-4, 11-18, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16831297. 
Regarding claim 1, copending claim 1 teaches a drinking vessel having a drinking vessel body having a base end (“first pod portion having a base element at a base end”) and a drinking end (“second pod portion having an open orifice at a drinking end”), the base end including a base element (“base element”) configured to attach a bottom ring.  It is noted that the claim does not positively recite the presence of a bottom ring but only requires for the base element to be capable of attaching a bottom ring.  In this regard, the copending claim discloses that the base element can attach to the open orifice and can have a cropped overhang and is configured to accommodate (and thus attach) a bottom ring.
Regarding claims 2-3, copending claims 3-4 respectively teach that the base element is configured to attach the bottom ring via a screw-on attachment and a press-on attachment. 
Regarding claim 4, copending claim 1 teaches that the base end includes a cropped overhang configured to accommodate the bottom ring when the bottom ring is attached to the base element.
Regarding claim 11, copending claim 1 teaches that the drinking vessel body is a two piece vessel body having a first portion (“first pod portion”) including the base end and a second portion “second pod portion” including the open orifice.
Regarding claim 12, copending claim 1 teaches that the first pod portion includes an attachment element opposite the base end and the second portion includes an attachment region oppositely disposed to the drinking end.  Copending claim 1 teaches that the attachment region is configured to attach to the attachment element to form the drinking vessel (“a stemware configuration”).
Regarding claim 13, copending claim 1 teaches that there is a pod configuration where the open orifice at the drinking end is configured to fixably attach to the base element of the first portion (“a pod configuration”)..
Regarding claim 14, copending claim 1 teaches at least one seal between the open orifice and the base element (“the at least one seal disposed between the first and second pod portions”) 
Regarding claim 15, copending claim 1 teaches the drinking vessel is a stemware vessel having a foot including the base end, a bowl including the open orifice and a stem between the foot and bowl.
Regarding claim 16, it is seen that the copending claims teachings of providing a stemware drinking vessel is seen to encompass the bowl being configured to have a shape associated with a specific type of drink.  Nonetheless, copending claim 17 teaches the bowl configured to have a shape associated with a specific type of drink
Regarding claim 17, 18 and 20, copending claims 6-7 and 9 teach that the drinking end is configured to attach a top ring and therefore suggest the top ring attached to the drinking end, and where the top ring is threaded to the drinking end, thus suggesting both the drinking end and the top ring are threaded and where the top ring includes an embellishment
This is a provisional nonstatutory double patenting rejection.

Claims 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16831297 as applied above to claim 1, and in further view of Happe (US 2689469) and Lerner (US 2905351).
Regarding claim 5, since the copending claims teach the base element is configured to accommodate a bottom ring, there is a suggestion of including a bottom ring.  Nonetheless, claim 5 differs from the copending claims in positively reciting, “the bottom ring attached to the base element.”
However, Happe teaches providing a bottom ring (see figure 7, item 110) which can be attached to a cropped overhang of a bottom of a container for holding beverages (see figure 7, item 111; column 2, lines 32-41) for the purpose of providing added stability to the container when placed on various surfaces (see column 1, lines 1-3, 19-27) and which can also serve as a coaster (see column 1, lines 28-30) and where the bottom ring can have internally positioned threads that engage with outer threads of the base of the drinking vessel (see figure 7; column 2, lines 32-41 - “threaded connection”).  Additionally, Lerner teaches a bottom ring (see figure 1, 3, item 4,10,11) that can be attached to a cropped overhang of a base element (see figure 2, item 12) of a container that can be used for holding drinks (see column 1, lines 21 - “drinking glasses”) and where the bottom ring can be snapped onto the cropped overhang (see column 1, lines 30-35), for the purpose of being able to distinguish one’s container (see column 1, lines 21-25) and where the bottom ring can also provide added stability (column 1, lines 47-51).  
The copending claims are also directed to a drinking vessel and where the first pod portion serves as the foot of the drinking vessel.  Therefore, to modify the patented claim and to provide the base end of the drinking vessel with a base element that is configured to attach a bottom ring would have been obvious to one having ordinary skill in the art, as taught by Happe and Lerner for the purpose of providing additional stability when placing the container on various surfaces as well as for being able to distinguish one’s container.
Regarding claim 6, in view of Happe, the combination teaches internal threads to the bottom ring (see figure 7, item 110B) and outer threads to the base element (see figure 7, item 111B).
Regarding claim 7, in view of Happe, the combination teaches that the bottom ring would have hidden the base element threads (see Happe, figure 1, 7).
Regarding claim 8, Happe further teaches that the stability ring can also be made from metal (see column 1, lines 50-55; column 2, lines 28-31).
Regarding claim 9, in view of Happe and Lerner, the combination teaches the bottom ring adds stability to the drinking vessel.
Regarding claim 10, copending claim 5 discloses the bottom ring includes an embellishment.  Additionally, in view of Lerner, the combination where that the ring can be of different colors or decorated (see Lerner column 1, lines 21-22) and which thus reads on the bottom ring including an embellishment.  
This is a provisional nonstatutory double patenting rejection.

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16831297 as applied above to claim 18, and in further view of Rajendran (US 20190337675). 
Regarding claim 19, copending claim 7 teaches a screw-on attachment to a top ring that is attachmable to the drinking end.  
Claim 19 differs from the copending claims in reciting, “wherein the drinking end is threaded on an inner surface and wherein the top ring is threaded on an outer surface.” 
However,  Rajendran teaches at figure 5, that there can be a top ring (item 52, 54) that is threaded to threads of a drink container, for the purpose of facilitating the beverage to be drank through the ring (see paragraph 21-22).  Rajendran teaches that the insulating materials serve keep cool beverages cool and hot beverages hot (paragraph 19).  In view of Rajendran, the combination teaches the top ring is threaded on an outer surface (see paragraph 21-22 of Rajendran; figure 5, item 54).
To thus modify the copending claims and to provide a top ring as taught by Rajendran would thus have been obvious to one having ordinary skill in the art for facilitating drinking of the beverage through the container while also using the top ring for keeping the desired temperature to the beverage. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 17394122 in view of Happe (US 2689469) and Lerner (US 2905351).
Regarding claim 1, copending claim 1 teaches a drinking vessel having a base end (“first pod portion…a base element at a base end”) and a drinking end including an open orifice (“second pod portion having an open orifice at a drinking end”) through which a user of the drinking vessel can drink contents of the drinking vessel.  
Claim 1 differs from the copending claims in specifically reciting that, “the base end including a base element configured to attach a bottom ring.”
However, Happe teaches providing a bottom ring (see figure 7, item 110) which can be attached to a cropped overhang of a bottom of a container for holding beverages (see figure 7, item 111; column 2, lines 32-41) for the purpose of providing added stability to the container when placed on various surfaces (see column 1, lines 1-3, 19-27) and which can also serve as a coaster (see column 1, lines 28-30) and where the bottom ring can have internally positioned threads that engage with outer threads of the base of the drinking vessel (see figure 7; column 2, lines 32-41 - “threaded connection”).  Additionally, Lerner teaches a bottom ring (see figure 1, 3, item 4,10,11) that can be attached to a cropped overhang of a base element (see figure 2, item 12) of a container that can be used for holding drinks (see column 1, lines 21 - “drinking glasses”) and where the bottom ring can be snapped onto the cropped overhang (see column 1, lines 30-35), for the purpose of being able to distinguish one’s container (see column 1, lines 21-25) and where the bottom ring can also provide added stability (column 1, lines 47-51).  
The copending claim is also directed to a drinking vessel and where the first pod portion serves as the foot of the drinking vessel (see “a stemware configuration”).  Therefore, to modify the copending claim and to provide the base end of the drinking vessel with a base element that is configured to attach a bottom ring would have been obvious to one having ordinary skill in the art, as taught by Happe and Lerner for the purpose of providing additional stability when placing the container on various surfaces as well as for being able to distinguish one’s container.
Regarding claims 2 and 3, in view of Happe (see figure 7; column 2, lines 32-41 - “threaded connection”) the combination teaches the base element is configured to attach the bottom ring via a screw-on attachment; and in view of Lerner (see column 1, lines 30-35 - “snapping the bases”) the combination teaches the base element is configured to attach the bottom ring via a press-on attachment, as discussed above with respect to claim 1.
Regarding claim 4, in view of Happe (see figure 7) the combination teaches a cropped overhang that accommodates the bottom ring.   Similarly, Lerner teaches a cropped overhang for affixing the bottom ring (as shown in figure 2).  The combination teaches that the overhang has been advantageous for being able to thread or snap the stability ring to the base of the drinking vessel and to thus include a cropped overhang to the patented drinking container would have been obvious to one having ordinary skill in the art, for this same purpose.
Regarding claim 5, in view of Happe and Lerner, the combination teaches the bottom ring attached to the base element.
Regarding claim 6, in view of Happe, the combination teaches internal threads to the bottom ring (see figure 7, item 110B) and outer threads to the base element (see figure 7, item 111B).
Regarding claim 7, in view of Happe, the combination teaches that the bottom ring would have hidden the base element threads (see Happe, figure 1, 7).
Regarding claim 8, Happe further teaches that the stability ring can also be made from metal (see column 1, lines 50-55; column 2, lines 28-31).
Regarding claim 9, in view of Happe and Lerner, the combination teaches the bottom ring adds stability to the drinking vessel.
Regarding claim 10, in view of Lerner, the combination where that the ring can be of different colors or decorated (see Lerner column 1, lines 21-22) and which thus reads on the bottom ring including an embellishment.  
To thus modify the combination and provide the bottom ring with an embellishment would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design for providing added aesthetics to the stabilizing ring.
Regarding claim 11, the copending claims teach a two piece drinking vessel having a first portion including the base (see copending claim 1, “a first pod portion”) and a second portion including the open orifice (see copending claim 1, “a second pod having an open orifice at a drinking end”).
Regarding claim 12, the copending claim 1 teaches a first portion that includes an attachment element (“attachment element at an attachment end”) at an attachment end oppositely disposed to the base and that the second portion includes an attachment region opposite the drinking end (“an attachment region”) and which is configured to fixably attach the attachment element of the first portion to form the drinking vessel (“attachment region configured to couple to the attachment element at the attachment end of the stem element of the first pod portion”; see also “a stemware configuration”).
Regarding claim 13, copending claim 1 teaches the first and second pod portions form a pod when attached to one another (see “a pod configuration”) and therefore suggests a pod configuration where the open orifice at the drinking end of the second portion is configured to fixably attach to the base element at the base end of the first portion when in a pod configuration.
Regarding claim 14, copending claim 20 teaches that in a pod configuration there is at least one seal between the first and second pod portions and therefore suggests a seal between the open orifice and the base element.
Regarding claim 15, copending claim 1 teaches that the drinking vessel is a stemware drinking vessel having a foot including the base end, a bowl including the open orifice and a stem between the foot and the bowl.
Regarding claim 16, it is seen that the copending claims teachings of providing a stemware drinking vessel is seen to encompass the bowl being configured to have a shape associated with a specific type of drink (see copending claim 1).
This is a provisional nonstatutory double patenting rejection.



Claims 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 17394122 as applied to claim 1 above, and in further view of Rajendran (US 20190337675). 
Claim 17 differs from the combination in specifically reciting, “the drinking end is configured to attach a top ring.”
Rajendran teaches at figure 5, that there can be a top ring (item 52, 54) that is threaded to threads of a drink container, for the purpose of facilitating the beverage to be drank through the ring (see paragraph 21-22).  Rajendran teaches that the insulating materials serve keep cool beverages cool and hot beverages hot (paragraph 19).  To thus modify the combination and to provide a top ring as taught by Rajendran would thus have been obvious to one having ordinary skill in the art for facilitating drinking of the beverage through the container while also using the top ring for keeping the desired temperature to the beverage. 
Regarding claims 18-19, in view of Rajendran, the combination teaches the top ring is attached via screw- on attachment (see paragraph 21-22 of Rajendran).
This is a provisional nonstatutory double patenting rejection.


Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 17394122 as applied to claim 18 above, and in further view of Zeidan (US 20170360226) and Tai (US 20120204397).
Claim 20 differs in specifically reciting that the top ring includes an embellishment.
However, Zeidan teaches attachments for the rim of a drink container (see figure 4, item 28) where the attachment can have indicia or color thereon (see paragraph 25 and 26).  Tai further teaches attachments to the rim of a drink container (see figure 8A, item 801, for example, “drinking assistant”), which can be embossed (paragraph 5) as a mechanism for providing personal identification of the attachment associated with the drink container (see paragraph 5 - “the identification system comprises a symbol, text…the identification system is embossed or craved on the drinking assistant”).  
As the combination applied to claim 18 already teaches a top ring attached to the drinking end, to thus modify the combination and to provide some form  indicia or color would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, for the purpose of providing some added form of aesthetics to the container and top ring.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (US 20130306587) discloses a base element (figure 1, 3, item 20, 33,35) that includes an o-ring (see figure 7, item 60; paragraph 38 “ring-type”) and where the cropped overhang can be useful for providing a liquid tight seal between the upper and lower portions of the container (see paragraph 38).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792